Citation Nr: 0028329	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-12 704	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ulna styloid process of the left wrist 
and epicondylitis of the left elbow, currently evaluated as 
20 percent disabling.  

2.  Entitlement to service connection for a nervous disorder 
secondary to the service-connected residuals of a fracture of 
the left ulna styloid process of the left wrist and 
epicondylitis of the left elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim for an increased evaluation for residuals of 
a fracture of the left ulna styloid process of the left wrist 
and epicondylitis of the left elbow in a July 1995 rating 
decision.  Entitlement to service connection for a nervous 
disorder secondary to the service-connected residuals of a 
fracture of the left ulna styloid process of the left wrist 
and epicondylitis of the left elbow was denied in a September 
1996 rating decision.  

Entitlement to an increased evaluation for residuals of a 
fracture of the left ulna styloid process of the left wrist 
and epicondylitis of the left elbow will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

The veteran has not presented credible evidence of 
entitlement to service connection for a nervous disorder as 
secondary to the service-connected residuals of a fracture of 
the left ulna styloid process of the left wrist and 
epicondylitis of the left elbow.  



CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for service connection for a nervous disorder as 
secondary to the service-connected residuals of a fracture of 
the left ulna styloid process of the left wrist and 
epicondylitis of the left elbow.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  

VA outpatient treatment records, dated July 1982 to June 
1983, showed that the veteran was seen in the mental health 
clinic.  The assessments included anxiety reaction with 
depressive mood, and severe anxiety disorder with depressive 
traits.  The diagnosis was anxiety.  

A private psychiatric medical report, dated February 1995, 
provided the tentative diagnosis of major depression, severe, 
single episode with marked anxiety.  A private psychiatric 
report, dated January 1996, presented the diagnosis of major 
depression, recurrent, with psychotic features.  A January 
1996 private mental residual functional capacity assessment 
revealed that the veteran's understanding and memory were 
markedly limited.  His sustained concentration and 
persistence, social interaction and adaptation were also 
markedly limited.  

VA outpatient treatment records, dated December 1992 to 
October 1994, showed that the veteran was seen for major 
depression.  

Dr. Mendez-Morales' records, dated October 1995 to December 
1996, detailed the veteran's psychiatric symptoms.  The 
veteran was treated for depression.  

The VA examined the veteran in April 1996.  The diagnosis was 
schizophrenia-undifferentiated type, active.  The examiner 
commented that there was no evidence of a relationship 
between wrist fracture residuals and the veteran's 
neuropsychiatric disorder.  

The August 1996 Social Security Administration decision 
determined that the veteran was disabled due to affective 
disorders and a fractured left wrist.  

The February 2000 Social and Industrial Field Survey Report 
revealed that the veteran was mostly at home and conversed 
with his neighbors.  The neighbors interviewed reported that 
there was no abnormal behavior regarding the veteran, that he 
was seldom involved in the house chores and that he visited 
his children.  

The VA examined the veteran in February 2000.  The diagnoses 
were mixed substance dependence, active and anti-social and 
borderline personality characteristics.  The examiner 
commented that the veteran's disorder was in no way related 
to his service-connected physical disability.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

After a careful review of the evidence of record, it is found 
that the veteran has failed to present evidence of a well-
grounded claim for secondary service connection for a nervous 
disorder.  Although the veteran is service-connected for 
residuals of a fracture of the left ulna styloid process of 
the left wrist and epicondylitis of the left elbow two VA 
examiners have indicated in the April 1996 and February 2000 
VA examination reports that there was no relationship between 
the residuals of a fracture of the left ulna styloid process 
of the left wrist and epicondylitis of the left elbow and the 
nervous disorder.  Therefore, existence of an etiological 
relationship between a nervous disorder and his service-
connected disability has not been established.  It is thus 
concluded that the veteran has not presented evidence of a 
well-grounded claim for a nervous disorder as secondary to 
his service-connected residuals of a fracture of the left 
ulna styloid process of the left wrist and epicondylitis of 
the left elbow.  

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that veteran that his application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a nervous disorder as secondary to 
residuals of a fracture of the left ulna styloid process of 
the left wrist and epicondylitis of the left elbow is denied.  

REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  

The VA examined the veteran in April 2000.  The examiner 
indicated that he did not have the claims folder available at 
the time of the examination.  In addition, he stated that X-
rays of the left elbow were ordered.  The examiner goes on to 
say that there were no bony deformities, fractures or 
subluxations on the left elbow and diagnosed mild 
degenerative joint disease of the left elbow olecranon 
process by X-rays of April 2000.  However, this X-ray report 
is not included in the claims folder.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations, which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should ascertain if X-rays of 
the left elbow were ever conducted in 
conjunction with the April 2000 VA 
examination.  If X-rays of the left elbow 
were done, then the report must be 
associated with the claims folder.  If X-
rays of the left elbow were not done, 
then such X-rays of the left elbow should 
be performed.  

2.  The claims folder, to include those 
records obtained in conjunction with this 
remand, should be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the entire file has been 
reviewed.  The examiner should provide 
complete rationales for all conclusions 
reached and explain any loss of mobility 
reported in the April 2000 examination.

3.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

